DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-11 in the reply filed on 28 September 2022 is acknowledged.  The traversal is on the ground(s) that the product can be used in the process.  This is not found persuasive because the product of Claim 1 requires one or more first flanges and one or more second flanges on the outer panel but Claim 12 requires the fastener openings on the backplates.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 6 recites “and configure to”. It seems as though it should be “configured”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Claim requires a plurality of backplates and a plurality of modular wall units but there is no relationship made in the claim between the modular wall units and the backplates.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from Claim 4 that recites “an exterior surface of the outer panel is formed of stainless steel, has a powder coating, or has a galvanized finish” but this claim requires 304 stainless steel with a brushed finish. It is unclear from Claim 4, if the outer panel has a galvanized finish how it could be made of 304 stainless or if the outer panel has a power coat finish why it would have a brushed finish.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,499,978 to Glancy in view of US Patent # 9,523,205 to Vigourourx.
Regarding claim 1, Glancy teaches in Figures 2 and 3, a modular wall system [a wall system made of different elements] comprising: a plurality of backplates (26) [inner skin (Column 2, Line 26)], each of the plurality of backplates (26) comprising: a length that is larger than a width, and a longitudinal axis extending along the length, the longitudinal axis comprising a center; and a plurality of modular wall units (22) [panel (Column 2, Line 25)] configured to be arranged together as a wall (12) (Colum 2, Line 19), each of the plurality of modular wall units (20) comprising: a non-metallic [foam insulation (Column 2, Line 29)] inner panel (28), an outer panel (24) [outer skin (Column 2, Lines 25-26)] disposed about a front face of the non-metallic inner panel (28), one or more first flanges (30) [edge (Column 2, Line 30)] extending relative to a first side of the outer panel (24) and having a plurality of first fastener openings formed therein [for fasteners 52]; and one or more second flanges (32) [edge (Column 2, Lines 29-30)] extending relative to a second side of the outer panel (24) opposing the first side. Glancy does not teach the one or more second flanges having a plurality of second fastener openings formed therein because his panels are secured by attaching a lower panel, inserting the second flange over the first flange of the lower panel and securing the upper panel with a fastener through the first flange but does not show how the panels are secured when there is no adjacent panel. However, Vigouroux teaches in Figure 3, one or more first flanges (13 and 18) [lip (Column 5, Line 67) and tab (Column 6, Line 2)] extending relative to a first side of an outer panel (10) [surface (Column 5, Line 45)] and having a fastener opening (20) therethrough; and one or more second flanges (16) [tab (Column 6, Line 1)] extending relative to a second side of the outer panel (10) and having a second fastener opening (20) formed therein, the second side opposite the first side. It would have been obvious to have a plurality of second fastener openings formed in the one or more second flanges in order to secure a side of the panel that does not have an adjacent panel to secure it. Glancy does not teach the modular wall system is for medical treatment environments. However, a recitation of the intended use of the claimed invention [for medical treatment environments] must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Glancy in view of Vigouroux teach a modular wall system. Furthermore, Glancy teaches in Figures 2 and 3, each of the plurality of backplates (26) further comprises: one or more first fastener openings [Figure 3 shows the fasteners 52 going through the outer panel also go through the inner panel] disposed on a first side of the center [the left] and configured to fasten to one or more first studs (18) [framing structure (Column 2, Line 21)] (Column 2, Lines 42-43); one or more second fastener openings [for fasteners 52] disposed on a second side  of the center [the right] and configured to fasten to one or more second studs (18) (Column 2, Lines 42-43); and a plurality of third fastener openings [for fasteners 52 in outer panel 24], wherein one or more of the plurality of third fastener openings are configured to align with one or more of the plurality of first fastener openings formed in the one or more first flanges (30) of one of the plurality of modular wall units (20), and one or more of the plurality of third fastener openings are configured to align with one or more of the plurality of second fastener openings formed in the one or more second flanges (32) of one of the plurality of modular wall units (20).
Regarding claim 3, Glancy in view of Vigouroux teach a modular wall system but are silent about an average surface roughness of the exterior surface of the outer panel and the backplates. However, it would have been an obvious matter of design choice to specify an exterior surface of the outer panel has an average surface roughness less than an average surface roughness of an exterior surface of each of the plurally of backplates since the Applicant has not disclosed that a lower surface roughness solves any stated problem or is of any particular purpose and it appears that any surface roughness obvious to one of ordinary skill would perform equally well.
Regarding claims 4 and 5, Glancy in view of Vigouroux teach a modular wall system but are silent about an exterior surface of the outer panel being formed from stainless steel (304), has a powder coating, a galvanized or level 4 vertically brushed finish. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer panel from stainless steel, powder coat it, galvanize it or brush finish it since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, performing these practices would prevent corrosion of the outer panel.
Regarding claims 6 and 7, Glancy in view of Vigouroux teach a modular wall system. Furthermore Glancy teaches the outer panel and backplate are made from metal (Column 1, Lines 26-28) thus inherently would have a Class A fire rating for 1 hour or more as Class A materials are commonly a wood stud wall with gypsum wallboard, having a fire rating below that of a metal panel.
Regarding claims 8 and 9, Glancy in view of Vigouroux teach a modular wall system. Furthermore, Glancy teaches the outer panel is formed of metal (Column 1, Line 27) and the plurality of backplates are formed of metal (Column 1, Line 27) but does not teach the non-metallic inner panel is formed of drywall [gypsum board]. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gypsum board for the non-metallic panel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, it would have been obvious to use gypsum board for the non-metallic panel in order to increase the fire rating of the modular wall unit.
Regarding claim 10, Glancy in view of Vigouroux teach a modular wall system. Furthermore, Glancy teaches the outer panel is formed of metal (Column 1, Line 27) and the plurality of backplates are formed of metal (Column 1, Line 27) and Figure 1 shows a glass panel [window] adhered to a front face of the outer panel through the building (10). Glancy does not teach the non-metallic inner panel is formed of drywall. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use drywall for the non-metallic panel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, it would have been obvious to use drywall for the non-metallic panel in order to increase the fire rating of the modular wall unit.
Regarding claim 11, Glancy in view of Vigouroux teach a modular wall system. Furthermore, Vigouroux teaches in Figure 3, the one or more first flanges (13 and 18) comprises a plurality of first flanges (13 and 18) spaced from each other along a first pattern having first gaps; the one or more second flanges (16) comprises a second pattern having second gaps, the plurality of first flanges (13 and 18) aligned with the second gaps and the second flange aligned with the first gap; and the first pattern is configured to interleave with the second pattern in an alternating arrangement such that each of the plurality of modular wall units is independently detachable from the plurality of backplates by removing a plurality of fasteners from the plurality of first fastener openings (20) and the second fastener opening (20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modular wall units with a first pattern configured to interleave with a second pattern in an alternating arrangement such that a single wall unit could be removed and replaced should it become damaged. Vigouroux does not teach the one or more second flanges is a plurality of second flanges. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise a plurality of second flanges as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, a pluralty of second flanged would further secure the modular wall unit to the building.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635